             Case 6:19-bk-02414-KSJ        Doc 67     Filed 03/03/20     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

IN RE:
MARK A NICHOLLS                                                    CASE #: 19-bk-02414-KSJ

SHELLEY M NICHOLLS                                                 Chapter 13

         Debtor(s)

_____________________________/


          MOTION TO MODIFY ORDER CONFIRMING CHAPTER 13 PLAN

            NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

        Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
 paper without further notice or hearing unless a party in interest files a response within
 twenty-one (21) days from the date set forth on the attached proof of service, plus an
 additional three days for service if any party was served by U.S. Mail.

 If you object to the relief requested in this paper, you must file a response with the Clerk of
 the Court at George C Young Federal Courthouse, 400 W Washington Street, Suite 5100,
 Orlando, FL 32801, and serve a copy on the movant’s attorney, L Todd Budgen, Simple7BK,
 PLLC, 631 Palm Springs Drive #114, Altamonte Springs, FL 32701 and any other
 appropriate persons within the time allowed. If you file and serve a response within the time
 permitted, the Court will either schedule and notify you of a hearing, or consider the response
 and grant or deny the relief requested without a hearing.

         If you do not file a response within the time permitted, the Court will consider that
 you do not oppose the relief requested in the paper, will proceed to consider the paper without
 further notice or hearing, and may grant the relief requested.




         COME NOW, the Debtors, through the undersigned attorney, and file this Amended
Motion to Modify the Order Confirming Chapter 13 Plan.

   1. The Debtors are behind on plan payments but wish to continue.
            Case 6:19-bk-02414-KSJ           Doc 67   Filed 03/03/20   Page 2 of 4




   2. A spreadsheet is attached showing a new payment schedule.

       WHEREFORE, Debtors, through the undersigned attorney, pray this court to allow for
the plan to be modified to allow a reduced payment of $660.64 in month 9, a skipped payment
in month 10, then payments of $3210.00 for months 11-22, then payments of $2800 for months
23-60, and such other relief as is just and proper.




                                 CERTIFICATE OF SERVICE
I HEREBY CERTIFY that the foregoing was served on the Chapter 13 Trustee, the US Trustee,
each via CM/ECF, the Debtor, all affected parties, and those who have filed claims, including:

All CM/ECF Parties;

And via U.S. Mail to those parties on the mailing matrix attached hereto on or before this
March 3, 2020



                                                           /s/L Todd Budgen
                                                           L Todd Budgen
                                                           FL Bar #0296960
                                                           Simple7BK, PLLC
                                                           631 Palm Springs Drive #114
                                                           Altamonte Springs, FL 32701
                                                           (407) 613-2200
                                                           todd@simple7bk.com
                        Case 6:19-bk-02414-KSJ                Doc 67        Filed 03/03/20          Page 3 of 4

DUE DATE           19-2414 KJ         NICHOLLS             AMENDED 10-4-2019                     # 350                                       Claim 14
  12th                 5/12/19                             10.0%                                 MONITORING             IRS               BSI FINANCIAL
                   Unsecured              Debtor Pmt     Tee Fee                 ATTY                   FEE                                BREVARD CT
              60                 60
    5/12/19    1        $0.00              $1,318.78     $131.88                          1 at
    6/12/19    2        $0.00              $1,318.78     $131.88
    7/12/19    3        $0.00              $1,318.78     $131.88
    8/12/19    4        $0.00              $1,318.78     $131.88
    9/12/19    5        $0.00  5 at        $1,318.78     $131.88     5 at
   10/12/19    6       ($0.00) 1 at        $1,975.81     $197.58     1 at      $591.33    5 at                   6 at
   11/12/19    7       ($0.00)             $2,499.82     $249.98               $118.68                $50.00                  $353.85
   12/12/19    8       ($0.00) 2 at        $2,499.82     $249.98     2 at      $118.68                $50.00                  $353.85    8 at
    1/12/20    9      $14.77   1 at          $660.64      $66.06     1 at      $175.96    3 at        $50.00     3 at         $353.85
    2/12/20   10        $0.00  1 at            $0.00       $0.00     1 at                 1 at                   1 at                    2 at
    3/12/20   11        $0.00              $3,210.00     $321.00               $191.86                $50.00                  $383.34
    4/12/20   12        $0.00              $3,210.00     $321.00               $191.86                $50.00                  $383.34
    5/12/20   13        $0.00              $3,210.00     $321.00     3 at      $191.86                $50.00     3 at         $383.34
    6/12/20   14        $0.00              $3,210.00     $321.00               $310.90                $50.00                  $264.30
    7/12/20   15        $0.00              $3,210.00     $321.00               $310.90                $50.00                  $264.30
    8/12/20   16        $0.00              $3,210.00     $321.00               $310.90                $50.00                  $264.30
    9/12/20   17        $0.00              $3,210.00     $321.00               $310.90                $50.00                  $264.30
   10/12/20   18        $0.00              $3,210.00     $321.00               $310.90                $50.00                  $264.30
   11/12/20   19        $0.00              $3,210.00     $321.00               $310.90                $50.00                  $264.30
   12/12/20   20        $0.00              $3,210.00     $321.00               $310.90                $50.00                  $264.30
    1/12/21   21        $0.00              $3,210.00     $321.00     8 at      $310.90                $50.00     8 at         $264.30   11 at
    2/12/21   22        $0.00 12 at        $3,210.00     $321.00     1 at      $311.47                $50.00     1 at         $264.27    1 at
    3/12/21   23        $0.00              $2,800.00     $280.00               $294.80                $50.00                  $234.81
    4/12/21   24        $0.00              $2,800.00     $280.00               $294.80                $50.00                  $234.81
    5/12/21   25        $0.00              $2,800.00     $280.00               $294.80                $50.00                  $234.81
    6/12/21   26        $0.00              $2,800.00     $280.00               $294.80                $50.00                  $234.81
    7/12/21   27        $0.00              $2,800.00     $280.00               $294.80                $50.00                  $234.81
    8/12/21   28        $0.00              $2,800.00     $280.00               $294.80                $50.00                  $234.81
    9/12/21   29        $0.00              $2,800.00     $280.00               $294.80                $50.00                  $234.81
   10/12/21   30        $0.00              $2,800.00     $280.00     8 at      $294.80                $50.00     8 at         $234.81
   11/12/21   31        $0.00              $2,800.00     $280.00     1 at      $262.70                $50.00     1 at         $266.91
   12/12/21   32        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    1/12/22   33        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    2/12/22   34        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    3/12/22   35        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    4/12/22   36        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    5/12/22   37        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    6/12/22   38        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    7/12/22   39        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    8/12/22   40        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    9/12/22   41        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
   10/12/22   42        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
   11/12/22   43        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
   12/12/22   44        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    1/12/23   45        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    2/12/23   46        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    3/12/23   47        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    4/12/23   48        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    5/12/23   49        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    6/12/23   50        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    7/12/23   51        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    8/12/23   52        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
    9/12/23   53        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
   10/12/23   54        $0.00              $2,800.00     $280.00                                      $50.00                  $529.61
   11/12/23   55        $0.00              $2,800.00     $280.00                                      $50.00    24 at         $529.61
   12/12/23   56        $8.41              $2,800.00     $280.00                                      $50.00     1 at         $365.13
    1/12/24   57        $0.00              $2,800.00     $280.00                                      $50.00
    2/12/24   58     $154.66               $2,800.00     $280.00                                      $50.00
    3/12/24   59     $529.61               $2,800.00     $280.00                                      $50.00
    4/12/24   60     $529.72 38 at         $2,800.00     $280.00    29 at                50 at        $50.00     4 at                   38 at

                   $1,237.17             $159,149.99   $15,915.00            $7,000.00             $2,650.00            $19,811.40
                        $1.00                                                    ATTY                2700.00              16875.63
                     123717%                                                7000 owed             Claim # 350            pd @ 6.5%
                    $1,218.10                                                                                             19811.40
                           Case 6:19-bk-02414-KSJ               Doc 67     Filed 03/03/20            Page 4 of 4

DUE DATE          Claim 14                                                             Claim 14
  12th        BSI FINANCIAL        AMERICAN CREDIT         EQUITY AUTO               BSI Financial
               BREVARD CT             2014 FIAT           DODGE CHARGER                  Gap
              60
    5/12/19     1        $847.75             $156.53                 $182.62
    6/12/19     2        $847.75             $156.53                 $182.62
    7/12/19     3        $847.75             $156.53                 $182.62
    8/12/19     4        $847.75             $156.53                 $182.62
    9/12/19     5        $847.75             $156.53                 $182.62
   10/12/19     6        $847.75    6 at     $156.53     6 at        $182.62
   11/12/19     7        $847.75             $532.76                 $346.80
   12/12/19     8        $847.75    2 at     $532.76     2 at        $346.80
    1/12/20     9                   1 at
    2/12/20   10                    1 at                 2 at
    3/12/20   11       $1,237.64             $621.56                 $404.60
    4/12/20   12       $1,237.64             $621.56                 $404.60
    5/12/20   13       $1,237.64             $621.56                 $404.60
    6/12/20   14       $1,237.64             $621.56                 $404.60
    7/12/20   15       $1,237.64             $621.56                 $404.60
    8/12/20   16       $1,237.64             $621.56                 $404.60
    9/12/20   17       $1,237.64             $621.56                 $404.60
   10/12/20   18       $1,237.64             $621.56                 $404.60
   11/12/20   19       $1,237.64             $621.56                 $404.60
   12/12/20   20       $1,237.64             $621.56                 $404.60
    1/12/21   21       $1,237.64   11 at     $621.56                 $404.60
    2/12/21   22       $1,237.18    1 at     $621.48    12 at        $404.60
    3/12/21   23       $1,060.83             $532.76                 $346.80
    4/12/21   24       $1,060.83             $532.76                 $346.80
    5/12/21   25       $1,060.83             $532.76                 $346.80
    6/12/21   26       $1,060.83             $532.76                 $346.80
    7/12/21   27       $1,060.83             $532.76                 $346.80
    8/12/21   28       $1,060.83             $532.76                 $346.80
    9/12/21   29       $1,060.83             $532.76                 $346.80
   10/12/21   30       $1,060.83             $532.76                 $346.80
   11/12/21   31       $1,060.83             $532.76                 $346.80
   12/12/21   32       $1,060.83             $532.76                 $346.80
    1/12/22   33       $1,060.83             $532.76                 $346.80
    2/12/22   34       $1,060.83             $532.76                 $346.80
    3/12/22   35       $1,060.83             $532.76                 $346.80
    4/12/22   36       $1,060.83             $532.76                 $346.80
    5/12/22   37       $1,060.83             $532.76                 $346.80
    6/12/22   38       $1,060.83             $532.76                 $346.80
    7/12/22   39       $1,060.83             $532.76                 $346.80
    8/12/22   40       $1,060.83             $532.76                 $346.80
    9/12/22   41       $1,060.83             $532.76                 $346.80
   10/12/22   42       $1,060.83             $532.76                 $346.80
   11/12/22   43       $1,060.83             $532.76                 $346.80
   12/12/22   44       $1,060.83             $532.76                 $346.80
    1/12/23   45       $1,060.83             $532.76                 $346.80
    2/12/23   46       $1,060.83             $532.76                 $346.80
    3/12/23   47       $1,060.83             $532.76                 $346.80
    4/12/23   48       $1,060.83             $532.76                 $346.80
    5/12/23   49       $1,060.83             $532.76                 $346.80
    6/12/23   50       $1,060.83             $532.76                 $346.80
    7/12/23   51       $1,060.83             $532.76                 $346.80
    8/12/23   52       $1,060.83             $532.76                 $346.80
    9/12/23   53       $1,060.83             $532.76                 $346.80
   10/12/23   54       $1,060.83             $532.76                 $346.80
   11/12/23   55       $1,060.83             $532.76                 $346.80    55   at
   12/12/23   56       $1,060.83             $532.76                 $346.80     1   at       $156.07
    1/12/24   57       $1,060.83             $532.76                 $346.80     1   at       $529.61
    2/12/24   58       $1,060.83             $532.76                 $346.80     1   at       $374.95
    3/12/24   59       $1,060.83   37 at     $532.76                 $346.80
    4/12/24   60       $1,060.83    1 at     $532.65    60 at        $346.80     2 at

                     $61,944.76            $29,708.11              $19,822.92                $1,060.63
                       61944.76              29708.11                19822.92                  1060.63
